Case 2:18-cv-00100-JRG-RSP Document 115-6 Filed 08/16/19 Page 1 of 2 PageID #: 1855




          EXHIBIT 11
                           Case 2:18-cv-00100-JRG-RSP Document 115-6 Filed 08/16/19 Page 2 of 2 PageID #: 1856




                                                                  ANTHEM
                                                                  DISPLAYS
                                    A    PRISM AFLEX                           COMPANY




HOME               ABOUT   OUR WORK       CONTACT US      /Q


                                                                                                                   OUR WORK
                                                                                            INSTALLATIONS I INNOVATION I NEWS




                                                                                   APR 3, 2018 - Nationwide
                                                                                   On the Road with Anthem Displays

                                                                                   Coming to a city near you, Anthem Displays is pleased to
                                                                                   unveil one of its state-of-the-art digital trailers. "Our mobile
                                                                                   units are built for the customer's convenience. They have
                                                                                   busy schedules and a business to run. Ever mindful of
                                                                                   that, we want to bring our product to the customer
                                                                                   whenever and where ever is convenient", explains Russell
                                                                                   Pizzuto, vice-president of sales, located in Atlanta, GA. "A
                                                                                   complete product demo takes about 20 minutes and it's the
                                                                                   best way to not only showcase a visual medium but also
                                                                                   the features that only we can offer". For your convenient
                                                                                   Anthem digital billboard demonstration, contact us at 888-
                                                                                   454-2244




                                             JAN 31, 2018 - Philadelphia, PA
                                             Lamar Advertising & the City of Brotherly Love Welcome
                                             Yet Another Digital from Anthem Displays

                                             As motorist approach, it's the perfect digital location, not only demanding your attention but also
                                             the latest and most advanced digital product the industry can offer With that, Lamar Advertising
                                             once again turned to Anthem Displays for their mission-critical location "As expected, the
                                             installation unfolded without a hitch We installed the 14x48 in just a few hours from start to
                                             finish", explains Nico Marais, manager of the group's North Carolina sales & customer service
                                             center




       LETS MOVE FORWARD
       CONTACT US                             /KD

       Toll Free

       888.454.2244
